Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered January 9, 1985, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the second degree, criminal mischief in the fourth degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court’s conclusion that the showup identification of the defendant was not unnecessarily suggestive. In any event, the complainant’s identification of the defendant was arranged by a private security guard, and, *894therefore, the defendant’s due process rights were not violated (see, People v Crutchfield, 111 AD2d 346). Thompson, J. P., Weinstein, Lawrence and Eiber, JJ., concur.